Citation Nr: 1412801	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  09-45 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable initial disability rating for sleep apnea. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1981 to August 1994 and from June 2004 to January 2006, including service in the Southwest Asia theater of Operations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee which granted service connection for sleep apnea and assigned a noncompensable (zero percent) rating effective October 15, 2009. 

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in December 2010.  A transcript of those proceedings has been associated with the Veteran's claims file.

In April 2011, the Board remanded this claim for further development.  The case was subsequently returned to the Board for appellate review.

In December 2013, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in February 2014 and has been associated with the Veteran's claims file.  


FINDINGS OF FACT

1.  The Veteran's sleep apnea had its onset during his military service.

2.  Throughout the appeal period, the Veteran's sleep apnea has required the use of a breathing assistance device; however, the preponderance of the lay and medical evidence shows that at no point during the appeal period has the Veteran's sleep apnea been productive of chronic respiratory failure with carbon dioxide retention or cor pulmonale nor has it required a tracheotomy.

CONCLUSIONS OF LAW

The criteria for an initial disability rating of 50 percent for sleep apnea have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5103 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 4.1-4.14, 4.97, Diagnostic Code 6847 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veteran's claim for a higher rating arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that in these circumstances, once notice has been satisfied in conjunction with the grant of service connection, additional notice is not required under 38 U.S.C.A. § 5103.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  As VA's duty to notify with regard to the Veteran's service connection claim has been satisfied, the appeal may be adjudicated without remand for further notification.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of Service Treatment Records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs and VA treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been obtained.  

The Veteran underwent a VA respiratory examination in August 2009, which involved a review of the Veteran's claims file, an in-person interview, a physical assessment and a medical opinion.  An addendum medical opinion was issued in September 2009.  The Veteran also received a VA examination in June 2011, which involved a review of the Veteran's claims file, an in-person interview and a physical assessment.  The Board subsequently requested a VHA medical opinion regarding the pathology of the Veteran's sleep apnea in February 2014.  The Board finds the examinations and opinions to be adequate to decide the issue because they: are based upon consideration of the Veteran's prior medical history; describe the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed; and support all conclusions with analyses that the Board can consider and weigh against contrary opinions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

II. Law

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).

Sleep apnea syndromes are evaluated under Diagnostic Code 6847.  38 C.F.R. § 4.97.  Under Diagnostic Code 6847, a 30 percent disability rating requires persistent daytime hypersomnolence.  A 50 percent disability rating contemplates sleep apnea that requires use of a breathing assistance device such as a continuous airway pressure (CPAP) machine; and the highest rating of 100 percent is warranted for chronic respiratory failure with carbon dioxide retention or cor pulmonale, or where a tracheotomy is required.  Id. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.")



III.  Analysis

In its April 2010 rating decision, the Nashville RO granted the Veteran's claim for service connection for sleep apnea.  The RO found that the Veteran's sleep apnea was neither incurred in nor aggravated by military service and instead granted service connection on a secondary basis.  Specifically the RO concluded that the Veteran's sleep apnea permanently worsened after service as a result of his service-connected posttraumatic stress disorder (PTSD).  See 38 C.F.R. § 3.310b; Allen v. Brown, 7 Vet. App. 439 (1995).  The RO however, granted a noncompensable rating on the basis that the Veteran's sleep apnea was considered 50 percent disabling prior to the aggravation from PTSD and 50 percent disabling after the influence of the PTSD.  Id.  Thus, the RO concluded that the PTSD did not cause a change in the Veteran's rating and therefore that no compensable amount of aggravation had occurred. 

Pursuant to its duty to to address all theories of entitlement raised by the evidence of record, the Board requested a VHA medical opinion to determine whether the Veteran's sleep apnea could warrant service connection on a direct basis.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (Board is required to consider all theories of entitlement raised either by the claimant or by the evidence of record, as part of non-adversarial administrative adjudication process), aff'd sub nom.  The February 2014 VHA medical professional opined that the Veteran's sleep apnea had its onset during military service.  The VHA practitioner explained that the Veteran's sleep apnea developed over time during the course of the Veteran's service and was most likely due to gradual weight gain.  

Based on the February 2014 VHA medical opinion, the Board finds that the Veteran's sleep apnea had its onset during service.  As such, service connection is warranted on a direct basis under 38 C.F.R. § 3.303(a).  Therefore, the Veteran's disability rating should be based on the overall level of disability produced by his sleep apnea, and not on the extent to which it may have been aggravated by his PTSD.  38 C.F.R. §§ 3.303, 3.321.  The effective date for the Veteran's claim for service connection for sleep apnea will be set as August 19, 2008, the date that his claim was received by VA.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (the effective date of an award of compensation will be the date of receipt of claim or the date entitlement arose, whichever is the later.)

The Board also finds that the Veteran's sleep apnea condition does not warrant a higher disability rating than 50 percent.  It is well documented in the record that the Veteran's condition requires the use of a CPAP machine.  The Veteran has not alleged, nor does the record indicate that his sleep apnea condition has worsened to the level of chronic respiratory failure with carbon dioxide retention or cor pulmonale or that he has undergone a tracheotomy during the course of the appeal.  Accordingly, the criteria for the highest disability rating of 100 percent have not been met and the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b) does not apply.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria adequately contemplate the Veteran's disability.  The Veteran's sleep apnea is reportedly well controlled through the use of a CPAP machine, a manifestation that is contemplated in the rating criteria.  38 C.F.R. § 4.97, Diagnostic Code 6847.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009), has been raised.  The record indicates that the Veteran is currently employed and he has not asserted that his disability makes him unemployable.  As there is no evidence of unemployability, TDIU is not raised by the record.


ORDER

Subject to the law and regulations governing payment of monetary benefits, an initial disability rating of 50 percent for sleep apnea is granted, effective August 19, 2008.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


